Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 22, 2019, is being examined under the first inventor to file provisions of the AIA .
The applicants is continuation of parent application 15419440 (Patent No. US10284885).

Response to Double Patenting
	The Double patenting rejections on claim 1-20 based on Patent application US 10284885 is withdrawn based on Terminal disclaimer filled on 02/10/2021. 
Response to 103
	Applicants argument filled on 02/10/2021 have been fully considered. In response to applicants argument that Dumitras (i.e. primary reference) fails to teach the limitation “creating a metadata record of the identified pixels that have been obscured, the metadata record including a pixel location and an original color value for each identified pixel in each frame of the redacted video file”. The examiner acknowledges applicants point of view but respectfully disagrees because Dumitras [Col 20 line 31-45] identifying pixel locations in a video frame having pixel values that match color characteristics of human skin. See on claim 22 encoding, each video frame comprising a plurality of pixel locations, each pixel location comprising first and second pixel values (i.e. metadata record). Because the Metadata record is the pixel location and original color value. See Fig 11a-11d and text on [Col 21 line 55-67 and Col 22 line 1-65] teaches Constructing a binary mask M.sub.fg for the foreground region and a binary mask M.sub.bg for the background region. The foreground binary mask M.sub.fg is defined to contain values equal to 1 at pixel locations in the foreground region and to contain values equal to 0 at pixel locations not in the background region. The foreground binary mask M.sub.fg removes the background region so that only the set of foreground pixel locations or the foreground region (i.e. changing the original color value at the pixel location to different value 0 by removing the selected region of the image). The 
	Rest of applicant’s arguments are moot in view of new grounds of rejection. The argument do not apply to the current art being used. 
Claim objections
	Claim 16 line 13 recites “generating redacted video by, for each frame of the primary video changing an original color….” should read as “generating redacted video by changing an original color”
	Claim 16 line 16 recites “generating a metadata file including, for each frame of the redacted video, the location of every pixel…..” should read as “generating a metadata file including the location of every pixel…”
                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dumitras et al (hereinafter Dumitras) (US 7809207) in view of Kacker et al (hereinafter Kacker) (US 20040151308) in view of Cooper (US 20090252323) and further in view of Ding et al (hereinafter Ding) (US 20180137892).
Regarding claim 1 Dumitras teaches a method for protecting image and video media from unauthorized release (Dumitras on [Col 1 line 48-54] teaches methods for pre-processing of video sequences prior to compression to provide data reduction of the video sequence) comprising:
(Dumitras Fig 3 block 305 and associated text on [Col 7 line 35-45] teaches receiving an original video sequence in YUV format. Fig 1 block 105 show pre- processor which process the original video);
the video data being formatted into a plurality of frames ( Dumitras [Col 7 line 35-45] teaches The original video sequence comprises a plurality of video frames);
each frame comprised of a plurality of pixels (Dumitras [Col 12 line 10-15] frame is comprised of a plurality of pixels);
identifying, by the image processing server, pixels in each frame of the video data having a color value corresponding to human skin tone (Dumitras [Col 20 line 31-45] identifying pixel locations in a video frame having pixel values that match color characteristics of human skin. Fig 1 block 105 show pre- processor which process the original video);
generating a redacted video file from the image data by obscuring the identified pixels having color values that correspond with human skin tones by changing an original color value of each one of the identified pixels to a different color value, wherein the different color value is one of either a preselected color value that is used for each one of the identified pixels or a random color value (Dumitras claim 22 encoding, each video frame comprising a plurality of pixel locations, each pixel location comprising first and second pixel values. See [Col 1 line 35-44] teaches video pre-processing system as shown on Fig 1 and Fig 2 block 105 that will alter video sequence. See also [Col 20 line 31-45] identifying pixel locations in a video frame having pixel values that match color characteristics of human skin. See Fig 11a-11d and text on [Col 21 line 55-67 and Col 22 line 1-65] teaches a video frame 1100 having two ROIs. The first ROI represents a person's face 1105 and the second ROI represents a cup 1115 having chrominance values similar to that of human skin (i.e., having chrominance values that fall within the predetermined chrominance threshold values). Figure 11b shows the foreground region is comprised of the totality of the regions or pixel locations enclosed by the first bounding shape 1130 and the second bounding shape 1135. The background region is comprised of a totality of regions in the current frame not enclosed within a bounding shape. Constructing a binary mask M.sub.fg for the foreground region and a binary mask M.sub.bg for the background region. The foreground binary mask M.sub.fg is defined to contain values equal to 1 at pixel locations in the foreground region and to contain values equal to 0 at pixel locations not in the background region. The foreground binary mask M.sub.fg removes the background region so that only the set of foreground pixel locations or the foreground region (i.e. changing the original color value at the pixel location to different value 0 by removing the selected region of the image). The background binary mask M.sub.bg is defined as the complement of the foreground binary mask M.sub.fg so that it contains values equal to 0 at pixel locations in the foreground region and contains values equal to 1 at pixel locations not in the background region);
creating a metadata record of the identified pixels that have been obscured, the metadata record including a pixel location and an original color value for each identified pixel in each frame of the redacted video file (Dumitras [Col 20 line 31-45] identifying pixel locations in a video frame having pixel values that match color characteristics of human skin. See on claim 22 encoding, each video frame comprising a plurality of pixel locations, each pixel location comprising first and second pixel values (i.e. metadata record). See Fig 11a-11d and text on [Col 21 line 55-67 and Col 22 line 1-65] teaches Constructing a binary mask M.sub.fg for the foreground region and a binary mask M.sub.bg for the background region. The foreground binary mask M.sub.fg is defined to contain values equal to 1 at pixel locations in the foreground region and to contain values equal to 0 at pixel locations not in the background region. The foreground binary mask M.sub.fg removes the background region so that only the set of foreground pixel locations or the foreground region (i.e. changing the original color value at the pixel location to different value 0 by removing the selected region of the image). The background binary mask M.sub.bg is defined as the complement of the foreground binary mask M.sub.fg so that it contains values equal to 0 at pixel locations in the foreground region and contains values equal to 1 at pixel locations not in the background region).
Dumitras fails to explicitly teach and encrypting the metadata record with an encryption key that permits identified decryption by any of several decryption keys, where each of the several decryption keys are uniquely assigned to a respective one of a plurality of authorized users, and 23Docket Number: AERO2016004US1storing the redacted video file in association with the encrypted metadata record in a non-transitory storage medium of a storage server wherein the storage server only allows access to the redacted video file in response to an electronic request for the video file unless one of the several decryption keys is presented with the electronic request, but Kacker teaches and encrypting the metadata record with an encryption key that permits identified decryption by any of several decryption keys (Kacker on [0014, 0019] teaches data is encrypted with public key (i.e. encryption key) which is decrypted by private key (i.e. decryption key). See also on [0050-0051 and 0072 teaches public key is used to encrypt data);
where each of the several decryption keys are uniquely assigned to a respective one of a plurality of authorized users (Kacker on [0006] teaches each user has a unique private key (i.e. decryption keys) based on the user's identity for decrypting encrypted data);
wherein the storage server only allows access to the redacted video file in response to an electronic request for the video file unless one of the several decryption keys is presented with the electronic request (Kacker on [0018-0019] teaches private key is used to unlock a movie that has been encrypted with public key (i.e. accessing the video by providing private key). On [0052] teaches encrypted content may be stored on CD, DVD or other storage media. See also on [0083] distributed server is used to list the movies).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Kacker into the teaching of Dumitras by encrypting the metadata record (Kacker on [0002]).
The combination of Dumitras and Kacker fails to explicitly teach and 23Docket Number: AERO2016004US1storing the redacted video file in association with the encrypted metadata record in a non-transitory storage medium of a storage server, but Cooper teaches and 23Docket Number: AERO2016004US1storing the redacted video file in association with the encrypted metadata record in a non-transitory storage medium of a storage server (Cooper on [0071] teaches storing, the captured video stream information and the processed encrypted image information (i.e. metadata) and modified video stream information in memory unit of the hardware device).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Cooper into the combined teaching of Dumitras and kacker by storing the redacted video with metadata record and performing encryption decryption based on keys. One would be motivated to do so in order to maintain security of sensitive information from being accessed by unauthorized users (Cooper on [0002]).
Although the combination of Dumitras, Kacker and Cooper teaches obscuring the identified pixels, and modifying the pixel in the video to create redacted video, but the combination fails to explicitly teach wherein, as a result of obscuring the identified pixels, the image date of the original video media file is modified such that the identified pixels are visually redacted in the redacted video file, However Ding from analogous art teaches wherein, as a result of obscuring the identified pixels, the image date of the original video media file is modified such that the identified pixels are visually redacted in the redacted video file (Ding on [0117, 0123 and 0141] teaches the video tracking system 600 redacts the query object by changing the color of all the pixels in the bounding box around the query object. Thus, in the resulting video, the query object is no longer viewable. Further teaches Once a query object has been localized, the video packager 614 can redact the query object from the video frame by converting all the pixels in the localization area to a uniform color, thus obscuring the query object from view. Alternatively, the video packager 614 may redact the query object by pixelating or blurring the area within the bounding box in a video frame where the query object has been found).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Ding into the combined teaching of Dumitras, Kacker and Cooper by visually redacting pixel in a video. One would be motivated to do so in order to maintain security of sensitive information (Ding on [0001-0003]).
Regarding claim 4 the combination of Dumitras, Kacker, Cooper and Ding teaches all the limitations of claim 1 above, Kacker further teaches  wherein the encryption key is a public key, and each of the several decryption keys are corresponding private keys (Kacker on [0006, 0014 and 0019] teaches encryption key as public key and decryption key as unique private key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Kacker into the teaching of Dumitras by encrypting the metadata record with an encryption key and uniquely assigning decryption to authorized user. One would be motivated to do so in order to secure Digital content from unauthorized use (Kacker on [0002]).
Regarding claim 8 the combination of Dumitras, Kacker, Cooper and Ding teaches all the limitations of claim 1 above, Dumitras further teaches further comprising: applying a bit rate reduction to the redacted video file (Dumitras on [Col 4 line 50-55] teaches the method provides for data reduction of the video sequence and bit rate reduction of the compressed video sequence); 
wherein an amount of the bitrate reduction is based on the resolution of the redacted video file (Dumitras on [Col 4 line 50-55] teaches the method provides for data reduction of the video sequence and bit rate reduction of the compressed video sequence based on pixel location);
Although Dumitras teaches determining a resolution of the redacted video file (Dumitras on [Col 21 line 35-44] teaches identifying system to identify pixel location in video), but fails to explicitly  teaches storing redacted video (Cooper on [0071] teaches storing, the captured video stream information and the processed encrypted image information (i.e. metadata) and modified video stream information in memory unit of the hardware device).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Cooper into the combined teaching of Dumitras and Kacker by storing the redacted video with metadata record and performing encryption decryption based on keys. One would be motivated to do so in order to maintain security of sensitive information from being accessed by unauthorized users (Cooper on [0002]).

Regarding claim 9 Dumitras teaches a method for controlling custody of video records by a server system (Dumitras on [Col 1 line 48-54] teaches methods for pre-processing of video sequences prior to compression to provide data reduction of the video sequence) comprising: 
determining a resolution of a source video file by a server (Dumitras on [Col 21 line 35-44] teaches identifying system to identify pixel location in video. Fig 1 block 105 show pre- processor which process the original video);
the server selecting a set of skin tone identification parameters based on the resolution of the source video file (Dumitras on [Col 21 line 35-44] teaches identifying system to identify pixel location in video based on characteristic of human skin. See also [Col 20 line 31-45] identifying pixel locations in a video frame having pixel values that match color characteristics of human skin. Fig 1 block 105 show pre- processor which process the original video);
identifying, by the server, at least one pixel group in a frame of the source video file having a correlation to human skin tone above a threshold probability using the selected set of skin tone identification parameters file (Dumitras on [Col 21 line 35-44] teaches identifying system to identify pixel location in video based on characteristic of human skin. See also on [Col 2 line 6-20, Col 5 line 5-25 and Col 21 line 45-54] grouping of pixel based on the frame having pixel values that match characteristics of human skin. See also on [Col 21 line 5-25 and col 21 line 55-64] teaches determining one or more pixel value that fall within predetermined threshold value);
 wherein the skin tone identification parameters are based in part on the resolution of the source video file  (Dumitras on [Col 21 line 35-44] teaches identifying system to identify pixel location in video based on characteristic of human skin. See also [Col 20 line 31-45] identifying pixel locations in a video frame having pixel values that match color characteristics of human skin. Fig 1 block 105 show pre- processor which process the original video);
the server creating a metadata record for the frame of the source video file that contains an original pixel value for each pixel in each identified pixel grouping (Dumitras on [Col 20 line 31-45] identifying pixel locations in a video frame having pixel values that match color characteristics of human skin. See on claim 22 encoding, each video frame comprising a plurality of pixel locations, each pixel location comprising first and second pixel values (i.e. metadata record));
the server masking the at least one pixel grouping in the source video file to create a redacted video file by replacing the original color value of each pixel of the at least one pixel grouping with either a preselected color value used for each pixel in the at least one pixel grouping or a random color value  (Dumitras claim 22 encoding, each video frame comprising a plurality of pixel locations, each pixel location comprising first and second pixel values. See also [Col 20 line 31-45] identifying pixel locations in a video frame having pixel values that match color characteristics of human skin. See Fig 11a-11d and text on [Col 21 line 55-67 and Col 22 line 1-65] teaches a video frame 1100 having two ROIs. The first ROI represents a person's face 1105 and the second ROI represents a cup 1115 having chrominance values similar to that of human skin (i.e., having chrominance values that fall within the predetermined chrominance threshold values). Figure 11b shows the foreground region is comprised of the totality of the regions or pixel locations enclosed by the first bounding shape 1130 and the second bounding shape 1135. The background region is comprised of a totality of regions in the current frame not enclosed within a bounding shape. Constructing a binary mask M.sub.fg for the foreground region and a binary mask M.sub.bg for the background region. The foreground binary mask M.sub.fg is defined to contain values equal to 1 at pixel locations in the foreground region and to contain values equal to 0 at pixel locations not in the background region. The foreground binary mask M.sub.fg removes the background region so that only the set of foreground pixel locations or the foreground region (i.e. changing the original color value at the pixel location to different value 0 by removing the selected region of the image). The background binary mask M.sub.bg is defined as the complement of the foreground binary mask M.sub.fg so that it contains values equal to 0 at pixel locations in the foreground region and contains values equal to 1 at pixel locations not in the background region).
Dumitras fails to explicitly teach the server creating an encrypted metadata record by encrypting the metadata record with an encryption key that permits identified decryption by any of several unique decryption keys, where each of the several unique decryption keys are uniquely assigned to a respective one of a plurality of authorized users, and 23Docket Number: AERO2016004US1storing the redacted video file in association with the encrypted metadata record in a non-transitory storage medium of a storage server but Kacker teaches the server creating an encrypted metadata record by encrypting the metadata record with an encryption key that permits identified decryption by any of several unique decryption keys (Kacker on [0014, 0019] teaches data is encrypted with public key (i.e. encryption key) which is decrypted by private key (i.e. decryption key). Furthermore policy enforcement server in regulating user access See also on [0050-0051 and 0072 teaches public key is used to encrypt data);
Kacker on [0006] teaches each user has a unique private key (i.e. decryption keys) based on the user's identity for decrypting encrypted data).
The combination of Dumitras and Kacker fails to explicitly teach and 23Docket Number: AERO2016004US1storing the redacted video file in association with the encrypted metadata record in a non-transitory storage medium of a storage server, but Cooper teaches and 23Docket Number: AERO2016004US1storing the redacted video file in association with the encrypted metadata record in a non-transitory storage medium of a storage server (Cooper on [0071] teaches storing, the captured video stream information and the processed encrypted image information (i.e. metadata) and modified video stream information in memory unit of the hardware device).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Cooper into the combined teaching of Dumitras and Kacker by storing the redacted video with metadata record and performing encryption decryption based on keys. One would be motivated to do so in order to maintain security of sensitive information from being accessed by unauthorized users (Cooper on [0002]).
Although the combination of Dumitras, Kacker and Cooper teaches obscuring the identified pixels, and modifying the pixel in the video to create redacted video, but the combination fails to explicitly teach the original pixel grouping is visually redacted in the redacted video file, However Ding from analogous art teaches the original pixel grouping is visually redacted in the redacted video file (Ding on [0117, 0123 and 0141] teaches the video tracking system 600 redacts the query object by changing the color of all the pixels in the bounding box around the query object. Thus, in the resulting video, the query object is no longer viewable. Further teaches Once a query object has been localized, the video packager 614 can redact the query object from the video frame by converting all the pixels in the localization area to a uniform color, thus obscuring the query object from view. Alternatively, the video packager 614 may redact the query object by pixelating or blurring the area within the bounding box in a video frame where the query object has been found).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Ding into the combined teaching of Dumitras, Kacker and Cooper by visually redacting pixel in a video. One would be motivated to do so in order to maintain security of sensitive information (Ding on [0001-0003]).

Regarding claim 11 the combination of Dumitras, Kacker, Cooper and Ding teaches all the limitations of claim 9 above, Dumitras further teaches  further comprising applying a bit rate reduction to the redacted video file (Dumitras on [Col 4 line 50-55] teaches the method provides for data reduction of the video sequence and bit rate reduction of the compressed video sequence); 
wherein a value of the bit rate reduction is selected based on the resolution of the source video file (Dumitras on [Col 4 line 50-55] teaches the method provides for data reduction of the video sequence and bit rate reduction of the compressed video sequence based on pixel location).
Regarding claim 13 the combination of Dumitras, Kacker, Cooper and Ding teaches all the limitations of claim 9 above, Dumitras further teaches wherein identifying at least one pixel group comprises: dividing each frame of the source video into a plurality of pixel blocks (Dumitras on [Col 2 line 6-20] teaches arranging the pixel into groups based on matching with human skin and location);
classifying each pixel block, based on a color content of the pixel block, as being a natural color or an unnatural color using color thresholds of the selected skin tone identification parameters (Dumitras on [abstract] teaches grouping pixel based on matching with human  skin (i.e. natural color). See also on [Col 8 line 14-25, 40-50 and 59-65] teaches color threshold of high or low value);
(Dumitras on [Col 2 line 6-20] teaches arranging the pixel into groups based on matching with human skin and location);
wherein the probabilities of the presence of skin and no presence of skin are included in the skin tone identification parameters and are based on a machine learning distribution (Dumitras on [Col 20 line 31 -45] identifying pixel locations in a video frame having pixel values that match color characteristics of human skin and identification of contiguous groupings of matching pixel locations based on bounding shape of each region indicating presence of human);
and when the ratio of the probability of the presence of skin to the probability of no presence of skin is greater than a preselected threshold included in the skin tone identification parameters (Dumitras Col 8 line 48-55] teaches high threshold value for video frame. See equation on [Col 8 line 40-57] scaling parameter m is selected to be equal to the inverse of the percentage change);
Identifying the pixel group as containing human skin (Dumitras [Col 20 line 31-45] identifying pixel locations in a video frame having pixel values that match color characteristics of human skin. Fig 1 block 105 show pre- processor which process the original video).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dumitras et al (hereinafter Dumitras) (US 7809207) in view of Kacker et al (hereinafter Kacker) (US 20040151308), in view of Cooper (US 20090252323), in view of Ding et al (hereinafter Ding) (US 20180137892) and further in view of Lu et al (hereinafter Lu) (US 20080219558).

Regarding claim 5 the combination of Dumitras, Kacker, Cooper and Ding teaches all the limitations of claim 1 above, Dumitras further teaches wherein identifying pixels in the video data Dumitras [Col 20 line 31-45] identifying pixel locations in a video frame having pixel values that match color characteristics of human skin).
The combination of Dumitras, Kacker, Cooper and Ding fails to explicitly teach identifying skin tone colors in the pixels based on a Bayesian probability distribution of known skin tone colors, but Lu teaches teach identifying skin tone colors in the pixels based on a Bayesian probability distribution of known skin tone (Lu on [0037] teaches identifying skin color in pixel based in Bayesian probability).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Lu into the teaching of Dumitras, Kacker, Cooper and Ding by identifying skin tone colors in the pixels based on a Bayesian probability distribution. One would be motivated to do so in order to achieve high likelihood of identifying image representing human skin (Lu on 0007-0008]). 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dumitras et al (hereinafter Dumitras) (US 7809207) in view of Kacker et al (hereinafter Kacker) (US 20040151308), Cooper (US 20090252323), in view of Ding et al (hereinafter Ding) (US 20180137892) and further in view of Farnham, IV et al (hereinafter Farnham) (US 10013883).

Regarding claim 6 the combination of Dumitras, Kacker, Cooper and Ding teaches all the limitations of claim 1 above, Dumitras further teaches wherein identifying pixels in the video data corresponding to human features is performed by comparing the companion video file with the original video file to confirm the presence of human features (Dumitras on [Col 2 line 6-20 and Col 20 line 31-45] identifying the pixel location based on comparing the video that matches the human skin which indicated the presence of human).
The combination fails to explicitly teach further comprising: receiving with the original video file a companion video file that was taken contemporaneously with the original video file and at the same (Farnham Fig 2 block 30-20, 26-20 and associated text on [Col 5 line 31-51] teaches a video camera 20 that is a vehicle-mounted video camera 26 (i.e. companion camera) and a video camera 20 that is a person-mounted video camera 32 worn by the driver 14 (i.e. primary camera) the primary camera is worn by the driver and the drivers the vehicle which has the  companion camera and works with primary camera. See also on [Col 9 line 35-55] teaches the recording device manager 28 detects when one video camera 20 begins recording, and then instructs all other associated devices to begin recording. The recording device manager 28 instructs all associated video cameras 20 to begin recording upon the receipt of a signal from the vehicle-tracking device 18 that an incident has been detected and storing the recorded video from all the cameras. See also on [Col 13 line 23-30] the video repository engine generally receives and stores video data from the plurality of vehicles 16 in the fleet 12).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Farnham into the teaching of Dumitras, Kacker, Cooper and Ding by receiving original video file with companion video file at same location. One would be motivated to do so in order to record incident with multiple cameras detected by vehicle tracking device and receive the video associated with the vehicle (Farnham on [Col 1 line 50-65]).
Regarding claim 7 he combination of Dumitras, Kacker, Cooper  and Farnham teaches all the limitations of claim 6 above, Farnham further teaches comprising: producing the original video file by either a dashcam or a bodycam (Farnham Fig 2 block 30-20, 26-20 and associated text on [Col 5 line 31-51] a video camera 20 that is a person-mounted video camera 32 worn by the driver 14 (i.e. primary camera) the primary camera is worn by the driver and the drivers the vehicle which has the companion camera and works with primary camera. The person-mounted video camera 32 records events);
and producing the companion video file using a drone deployed to hover over the location of the dashcam or the bodycam  (Farnham on [Col 9 line 35-55] teaches the recording device manager 28 detects when one video camera 20 begins recording, and then instructs all other associated devices to begin recording. The recording device manager 28 instructs all associated video cameras 20 to begin recording upon the receipt of a signal from the vehicle-tracking device 18 that an incident has been detected).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Farnham into the teaching of Dumitras, Kacker, Cooper and Ding by receiving original video file with companion video file at same location. One would be motivated to do so in order to record incident with multiple cameras detected by vehicle tracking device and receive the video associated with the vehicle (Farnham on [Col 1 line 50-65]).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dumitras et al (hereinafter Dumitras) (US 7809207) in view of Kacker et al (hereinafter Kacker) (US 20040151308), Cooper (US 20090252323), in view of Ding et al (hereinafter Ding) (US 20180137892) and further in view of Mighani et al (hereinafter Mighani) (US 20110276710).
Regarding claim 10 the combination of Dumitras, Kacker, Cooper and Ding teaches all the limitations of claim 9 above the combination fails to explicitly teach wherein determining the resolution of the source video file comprises determining whether the resolution is above or equal to a 480p resolution, but Mighani teaches wherein determining the resolution of the source video file comprises determining whether the resolution is above or equal to a 480p resolution (Mighani on [0029 and 0031] teaches video data of particular resolution of 480 pixel).
(Mighani on [0007]).
Regarding claim 12 the combination of Dumitras, Kacker, Cooper and Ding teaches all the limitations of claim 11 above, the combination fails to explicitly teach wherein the value of the bit rate reduction is 70% when the resolution of the source video file is greater than or equal to 480p, and 40% when the resolution of the source video file is less than 480p, but Mighani teaches wherein the value of the bit rate reduction is 70% when the resolution of the source video file is greater than or equal to 480p, and 40% when the resolution of the source video file is less than 480p (Mighani on [0008 and 0010] teaches bit rate reduction of video based on predetermined threshold percentage).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Mighani into the combined teaching of Dumitras, Kacker, Cooper and Ding by teaching bit rate reduction based some threshold. One would be motivated to do so in order to provide high-quality video and high performance in a variety of applications (Mighani on [0007]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumitras et al (hereinafter Dumitras) (US 7809207) in view of Cooper (US 20090252323) in view of  Farnham, IV et al (hereinafter Farnham) (US 10013883) and further in view of Ding et al (hereinafter Ding) (US 20180137892).

Regarding claim 16 Dumitras teaches a method for created and protecting a redacted video recording (Dumitras on [abstract] Methods for pre-processing video sequences prior to compression to provide data reduction of the video sequence) comprising:
(Dumitras [Col 20 line 31-45] identifying pixel locations in a video frame having pixel values that match color characteristics of human skin. Fig 1 block 105 show pre- processor which process the original video. See also on [Col 2 line 6-20 and Col 20 line 31-45] identifying the pixel location based on comparing the video that matches the human skin which indicated the presence of human);
identifying pixels on a frame by frame basis in the primary video that are determined to contain human skin tones (Dumitras [Col 20 line 31-45] identifying pixel locations in a video frame having pixel values that match color characteristics of human skin. Fig 1 block 105 show pre- processor which process the original video);
 generating a redacted video by for each frame of the primary video changing an original color value of each pixel identified to have a skin tone to either a preselected color value that is used for each pixel identified to have a skin tone or a random color value  (Dumitras [Col 1 line 35-44] teaches video pre-processing system as shown on Fig 1 and Fig 2 block 105 that will alter video sequence. Also claim 22 encoding, each video frame comprising a plurality of pixel locations, each pixel location comprising first and second pixel values. See Fig 11a-11d and text on [Col 21 line 55-67 and Col 22 line 1-65] teaches a video frame 1100 having two ROIs. The first ROI represents a person's face 1105 and the second ROI represents a cup 1115 having chrominance values similar to that of human skin (i.e., having chrominance values that fall within the predetermined chrominance threshold values). Figure 11b shows the foreground region is comprised of the totality of the regions or pixel locations enclosed by the first bounding shape 1130 and the second bounding shape 1135. The background region is comprised of a totality of regions in the current frame not enclosed within a bounding shape. Constructing a binary mask M.sub.fg for the foreground region and a binary mask M.sub.bg for the background region. The foreground binary mask M.sub.fg is defined to contain values equal to 1 at pixel locations in the foreground region and to contain values equal to 0 at pixel locations not in the background region. The foreground binary mask M.sub.fg removes the background region so that only the set of foreground pixel locations or the foreground region (i.e. changing the original color value at the pixel location to different value 0 by removing the selected region of the image). The background binary mask M.sub.bg is defined as the complement of the foreground binary mask M.sub.fg so that it contains values equal to 0 at pixel locations in the foreground region and contains values equal to 1 at pixel locations not in the background region);
generating a metadata file including for each frame of the redacted video, the location of every pixel whose original color value is changed and its original color value (Dumitras [Col 20 line 31-45] identifying pixel locations in a video frame having pixel values that match color characteristics of human skin. See on claim 22 encoding, each video frame comprising a plurality of pixel locations, each pixel location comprising first and second pixel values (i.e. metadata record)).
Dumitras fails to explicitly teach deploying an autonomously moveable camera platform including a companion camera that tracks and moves with a primary camera platform, recording a companion video by the companion camera contemporaneously with recording a primary video recorded by the primary camera platform, wherein a field of view of the companion camera overlaps a field of view of the primary camera, encrypting the metadata file with a one to many cryptographic key that allows decryption by any of a plurality of unique decryption keys, and storing the encrypted metadata file in association with the redacted video, but Cooper teaches encrypting the metadata file with a one to many cryptographic key that allows decryption by any of a plurality of unique decryption keys (Cooper on [0127, 0151, 0157] teaches header data 29 could include unique identification value that could function as pointer to key used for encryption of the image, and, additionally or alternatively, header data 29 could include seed value applied to scramble the plain image 14 pixel data. See on [0136] teaches a unique key identification of key applied during pixel data encryption, seed value applied during scramble words generation. See on [0047-0048, 0053] teaches decryption key applied by a data processing unit in decrypting the encrypted image information);
and 23Docket Number: AERO2016004US1storing the redacted video file in association with the encrypted metadata record in a non-transitory storage medium of a storage server (Cooper on [0071] teaches storing, the captured video stream information and the processed encrypted image information (i.e. metadata) and modified video stream information in memory unit of the hardware device).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Cooper into the teaching of Dumitras by storing the redacted video with metadata record and performing encryption decryption based on keys. One would be motivated to do so in order to maintain security of sensitive information from being accessed by unauthorized users (Cooper on [0002]).
The combination of Dumitras and Cooper fails to explicitly teach deploying an autonomously moveable camera platform including a companion camera that tracks and moves with a primary camera platform, recording a companion video by the companion camera contemporaneously with recording a primary video recorded by the primary camera platform, wherein a field of view of the companion camera overlaps a field of view of the primary camera, but Farnham teaches deploying an autonomously moveable camera platform including a companion camera that tracks and moves with a primary camera platform (Farnham Fig 2 block 30-20, 26-20 and associated text on [Col 5 line 31-51] teaches a video camera 20 that is a vehicle-mounted video camera 26 (i.e. companion camera) and a video camera 20 that is a person-mounted video camera 32 worn by the driver 14 (i.e. primary camera) the primary camera is worn by the driver and the drivers the vehicle which has the  companion camera and works with primary camera. The person-mounted video camera 32 records events either as the driver 14 is operating the vehicle 16 and/or as the driver 14 is outside of the vehicle 16. The proximity tag 34 authenticates which driver 14 is operating the vehicle 16. See also [Col 5 line 55-65] the recording device manager 28 may instruct the video camera 20 or other recording device to save the information from vehicle-tracking device 18. In addition, the video camera 20 or other recording device manager 28 may associate the information with the video data being recorded);
recording a companion video by the companion camera contemporaneously with recording a primary video recorded by the primary camera platform, wherein a field of view of the companion camera overlaps a field of view of the primary camera (Farnham Fig 2 block 30-20, 26-20 and associated text on [Col 5 line 31-51] teaches the person-mounted video camera 32 records events. See also on [Col 9 line 35-55] teaches the recording device manager 28 detects when one video camera 20 begins recording, and then instructs all other associated devices to begin recording. The recording device manager 28 instructs all associated video cameras 20 to begin recording upon the receipt of a signal from the vehicle-tracking device 18 that an incident has been detected).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Farnham into the combined teaching of Dumitras, and Cooper by receiving original video file with companion video file at same location. One would be motivated to do so in order to record incident with multiple cameras detected by vehicle tracking device and receive the video associated with the vehicle (Farnham on [Col 1 line 50-65]).
Although the combination of Dumitras, Cooper and Farnham teaches obscuring the identified pixels, and modifying the pixel in the video to create redacted video, but the combination fails to explicitly teach the original pixel grouping is visually redacted in the redacted video file, However Ding from analogous art pixels determined to contain human skin tones in the primary video file are visually redacted in the redacted video file (Ding on [0117, 0123 and 0141] teaches the video tracking system 600 redacts the query object by changing the color of all the pixels in the bounding box around the query object. Thus, in the resulting video, the query object is no longer viewable. Further teaches Once a query object has been localized, the video packager 614 can redact the query object from the video frame by converting all the pixels in the localization area to a uniform color, thus obscuring the query object from view. Alternatively, the video packager 614 may redact the query object by pixelating or blurring the area within the bounding box in a video frame where the query object has been found).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Ding into the combined teaching of Dumitras, Cooper and Farnham by visually redacting pixel in a video. One would be motivated to do so in order to maintain security of sensitive information (Ding on [0001-0003]).


Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumitras et al (hereinafter Dumitras) (US 7809207) in view of Cooper (US 20090252323) in view of  Farnham, IV et al (hereinafter Farnham) (US 10013883), in view of Ding et al (hereinafter Ding) (US 20180137892) and further in view of and Banerjee et al (hereinafter Banerjee) (US 20180101173).
Regarding claim 18 the combination of Dumitras, Cooper, Farnham and Ding teaches all the limitations of claim 16 above, the combination fail to explicitly teach wherein deploying the moveable camera platform comprises deploying a drone aircraft, however Banerjee teaches wherein deploying the moveable camera platform comprises deploying a drone aircraft (Banerjee on [0032] teaches deploying a drone to capture video. See also on [0156] teaches a drone camera).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Banerjee into the combined teaching of Dumitras, Cooper, Farnham and (Banerjee on [0016]).
Regarding claim 19 The combination of Dumitras, Cooper, Farnham, Ding and Banerjee teaches all the limitations of claim 18 above, Farnham further teaches (Farnhamon [ Col 9 line 14-30] teaches a vehicle-mounted video camera 26 in the vehicle 16 oriented to observe events external to the vehicle 16, a vehicle-mounted video camera 26 in the vehicle 16 oriented to observe events internal to the vehicle 16, and/or the auxiliary computing device. See also [Col9 line 35-55] video cameras 20 to begin recording upon the receipt of a signal from the vehicle -tracking device 18 that an incident has been detected. Upon the detection of an incident by the vehicle -tracking device 18, the recording device manager 28 instructs these secondary video cameras to begin recording);
and wherein the drone aircraft autonomously follows the optical tracking pattern and orients the companion camera such that the field of view of the companion camera overlaps the field of view of the primary camera (Farnhamon on [Col 9 line 35-55] teaches the recording device manager 28 detects when one video camera 20 begins recording, and then instructs all other associated devices to begin recording. The recording device manager 28 instructs all associated video cameras 20 to begin recording upon the receipt of a signal from the vehicle-tracking device 18 that an incident has been detected).
	The combination fails to teach wherein the drone aircraft processes image data captured by the companion camera to identify an optical tracking pattern, However Banerjee teaches wherein the drone aircraft processes image data captured by the companion camera to identify an optical tracking pattern (Banerjee on [0116 and 0169-0171] teaches the drone may use optical flow for obstacle detection. For example, the drone may detect whether there an obstacle between the drone and the docking station and/or whether there is an obstacle in the drone's flight path. If an obstacle is detected, the drone may maneuver to avoid the obstacle).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Banerjee into the combined teaching of Dumitras, Cooper, Farnham and Ding by having a drone following optical track patter. One would be motivated to do so in order to sending information for controlling drone movement based on the computer vision tracking algorithm (Banerjee on [0016]).

Regarding claim 20 the combination of Dumitras, Cooper, Farnham and Ding teaches all the limitations of claim 18 above, the combination fail to explicitly teach wherein deploying the drone aircraft comprises deploying the drone aircraft from a vehicle, but Banerjee teaches deploying the drone aircraft comprises deploying the drone aircraft from a vehicle (Banerjee on [0032] teaches deploying a drone to capture video from vehicle). 
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Banerjee into the combined teaching of Dumitras, Cooper, Farnham and Ding by deploying drone from vehicle. One would be motivated to do so in order to send information for controlling drone movement based on the computer vision tracking algorithm (Banerjee on [0016]).


Allowable Subject Matter
Claims 2-3, 14-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436                                                                                                                                                                                                        




/MOEEN KHAN/Examiner, Art Unit 2436